                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CR-249-RJC-DCK

 UNITED STATES OF AMERICA,                           )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )       ORDER
                                                     )
 ANTHONY TOMMY FOSTER,                               )
                                                     )
                Defendant.                           )
                                                     )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 52) filed by Reggie E. McKnight, concerning Robert Andrew

Willis, on August 24, 2020. Robert Andrew Willis seeks to appear as counsel pro hac vice for

Defendant Anthony Tommy Foster. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that, in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 52) is GRANTED. Robert Andrew

Willis is hereby admitted pro hac vice to represent Defendant Anthony Tommy Foster.



                                          Signed: August 26, 2020




         Case 3:20-cr-00249-RJC-DCK Document 54 Filed 08/27/20 Page 1 of 1
